DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/8/22 regarding the 112 rejections of claims 4-8 have been fully considered but they are not persuasive. The Applicant argues that the rejections should be withdrawn as claim 2 clearly sets forth “a molar concentration”.  The Examiner respectfully disagrees.  Claim 2 is silent as to “a molar concentration”.  It is noted that claim 3 sets forth “a molar concentration” but claim 2 does not.  Therefore, since claims 4-8 are not dependent from claim 3, the rejections stand.
Applicant's arguments filed 8/8/22 regarding the 102 rejections have been fully considered but they are not persuasive. The Applicant argues that Flower which acquires and processes data to determine microvascular tissue perfusion, does not process and image signal to suppress image data regarding non-microvascular data.  The Examiner respectfully disagrees.  Flower clearly discloses receiving fluorescence image data (e.g. see Paragraph 44), determining perfusion of tissue via microvascular tissue flow. Flower also discloses that the system distinguishes the data between microvascular flow and non-microvascular flow in its determination (e.g. see Paragraph 44). It is noted that while the Flower reference fails to explicitly state the phrase “suppress data”, it still suppresses data.  The distinguishing between two types of data and selecting only one of the types of data for analysis, suppresses the other set of data under the broadest reasonable interpretation.  Therefore, since the Flower reference suppresses the non-microvascular data and only utilizes the microvascular data, the rejection stands.
Rejections of claims 14 and 15 stand for the same reasons as above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the molar concentration" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the molar concentration" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected for inheriting the same deficiencies as claim 5.
Claim 7 recites the limitation "the molar concentration" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the molar concentration" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4, 7-8, 10-11, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flower et al. (U.S. Pub. 2015/0182137 hereinafter “Flower”).
Regarding claim 2, Flower discloses a method for use in medical imaging for facilitating assessment of microvascular tissue perfusion in a tissue volume of a subject (e.g. ¶44), the method comprising: after a predetermined amount of a fluorescence agent has been administered to the subject (e.g. ¶¶47, 49), exciting the fluorescence agent in the tissue volume such that the excited fluorescence agent emits fluorescent light (e.g. ¶¶20-21); acquiring fluorescence image data based on the fluorescent light emitted during blood flow through the tissue volume (e.g. ¶44); processing the fluorescence image data by suppressing image data corresponding to non- microvascular blood vessels (e.g. ¶44; “the ability to discriminate between the blood flow and the microvascular blood flow thereby suppressing the non-microvascular blood vessel data”); and generating an assessment of microvascular tissue perfusion in the tissue volume based at least in part on the processed fluorescence image data (e.g. ¶44).
Regarding claim 3, Flower further discloses determining a molar concentration of the fluorescence agent in the blood flowing through the tissue volume (e.g. ¶67); and generating the assessment of microvascular tissue perfusion in the tissue volume is based at least in part on the molar concentration (e.g. ¶67).
Regarding claim 4, Flower further discloses wherein determining the molar concentration comprises estimating the molar concentration (e.g. ¶¶51, 90-103; “estimated by calculating a ratio of pixels”).
Regarding claim 7, Flower further discloses wherein determining the molar concentration comprises calculating the molar concentration (e.g. ¶¶51, 90-103; “estimated by calculating a ratio of pixels”).
Regarding claim 8, Flower further discloses wherein calculating the molar concentration is based at least in part on a spectral shift in the fluorescence emission spectrum of the fluorescence agent (e.g. ¶¶ 8, 52).
Regarding claim 10, Flower further discloses wherein generating the assessment of microvascular tissue perfusion in the tissue volume is based at least in part on one or more of a cross-sectional area of the tissue volume, a thickness increase of a blood volume layer, a pulse duty cycle of blood flow, and duration of a single pressure pulse in blood flow (e.g. ¶¶90-103).
Regarding claim 11, Flower further discloses wherein generating an assessment of microvascular tissue perfusion is based at least in part on an intensity of the fluorescence image data during a diastolic phase of blood flow and an intensity of the fluorescence image data during a systolic phase of the blood flow (e.g. Abstract, ¶5).
Regarding claim 13, Flower further discloses wherein the fluorescence agent comprises indocyanine green (e.g. ¶5).
Regarding claim 14, Flower discloses a system for facilitating assessment of microvascular tissue perfusion in a tissue volume of a subject, the system comprising: a light source configured to excite a fluorescence agent in the tissue volume (e.g. 12), after a predetermined amount of the fluorescence agent has been administered to the subject (e.g. ¶¶47, 49), such that the fluorescence agent emits fluorescent light (e.g. ¶44); one or more processors (e.g. 18); and memory having instructions stored thereon, wherein the instructions (e.g. ¶68), when executed by the one or more processors, cause the system to: receive fluorescence data based on the fluorescent light emitted from the excited fluorescence agent in the tissue volume (e.g. ¶44); process the fluorescence image data by suppressing image data corresponding to non- microvascular blood vessels (e.g. ¶44; “the ability to discriminate between the blood flow and the microvascular blood flow thereby suppressing the non-microvascular blood vessel data”); generate an assessment of microvascular tissue perfusion in the tissue volume based at least in part on the processed fluorescence image data and the determined concentration of the fluorescence agent (e.g. ¶44).
Regarding claim 15, Flower discloses a non-transitory computer-readable storage medium storing instructions for facilitating assessment of microvascular tissue perfusion in a tissue volume of a subject, wherein the instructions, when executed by a system comprising a light source (e.g. 12) and one or more processors (e.g. 18), cause a system to: excite, by the light source, a fluorescence agent in the tissue volume, after a predetermined amount of the fluorescence agent has been administered to the subject (e.g. ¶¶47, 49), such that the fluorescence agent emits fluorescent light; receive fluorescence image data based on the fluorescent light emitted during blood flow through the tissue volume (e.g. ¶44); process the fluorescence image data by suppressing image data corresponding to non-microvascular blood vessels (e.g. ¶44; “the ability to discriminate between the blood flow and the microvascular blood flow thereby suppressing the non-microvascular blood vessel data”); generate an assessment of microvascular tissue perfusion in the tissue volume based at least in part on the processed fluorescence image data and the determined concentration of the fluorescence agent (e.g. ¶44).
Allowable Subject Matter
Claims 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
It is noted that claims 5-6 are rejected under 35 USC 112 only.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/Primary Examiner, Art Unit 3792